AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                       Judgment - Page ___i____ of         7
 DEFENDANT: MELVIN BROWN
 CASE NUMBER: 18 CR 339-03 (PAC

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetaiy penalties is due as follows:
 A     &".i   Lump sum payment of$ -�,Ll:3__Q,9!:J1 .05               due immediately, balance due

              D    not later than                                         , or
              D    in accordance with       D C,          D D,       □     E, or        □   Fbelow; or

 B     D      Payment to begin immediately (may be combined with                     □ c,        D D, or       D F below); or
 C     D      Payment in equal     ________               (e.g., weekly, monthly, quarterly) installments of $     _____ over a period of
                            (e.g., months or years), to commence                   ___ ______ (e.g., 30 or 60 day�� after the date of this judgment; or

 D     D      Payment in equal     _____                  (e.g., weekly, monthly, quarterly) installments of $     ___ over a period of
                            (e.g., months   01· years),   to commence     _____ (e.g., 30 or 60 days) after release fr om imprisonment to a
              term of supervision; or

E      D      Payment during the term of supervised release will commence within ----� (e.g.. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      D      Special instructions regarding the payment of criminal monetmy penalties:




Unless the com1 has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetmy penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



Ill    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                            Joint and Several                Corresponding Payee,
       (including defendant numbe,�                             Total Amount                            Amount                          if appropriate
       18cr339                                                    250,000.00                   2,430,771.05
       All defendants

D      The defendant shall pay the cost of prosecution.

D      The defendant shall pay the following cout1 cost(s):

l,ZJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
       One Hundred Thousand dollars ($100,000.00) in U.S. Currency.


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecut10n and court costs.
